Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  158369 & (27)(31)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158369
                                                                     COA: 342643
                                                                     Jackson CC: 13-003860-FC
  RANDY SCOTT STEVENS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to supplement are GRANTED. The
  application for leave to appeal the August 24, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 29, 2019
         p0326
                                                                                Clerk